Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-16 are presented for examination.
Claims 1, and 7 are amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 7 paragraphs 3 -  page 6 (all), filed January 19, 2021, with respect to claims 1-13 have been fully considered and but they are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 8 paragraphs 2 -  page 6 (all), “ … In the Office Action, the office relied on Adachi for allegedly teaching "in response to one or more fragments of the at least one fragmented packet not being received, the consecutive bits corresponding to the at least one fragmented packet are all set to 0" as follows (see Office Action, page 3):8 Application No. 16/073,293 Reply to Office Action Dated October 19, 2020b016); and Adachi teaches in response to one or more fragments of the at least one fragmented packet not being received, the consecutive bits corresponding to the at least one fragmented packet are all set to 0 (see Fig.7, para. 0091, when the first transceiver 10 of the wireless terminal on the receiving side receives the A-MPDU, the sequence numbers of the correctly received frames are recorded in the scoreboard (first scoreboard) 14 in the first MAC processor 11. In the rame having sequence number 1 in the A-MPDU is correctly received, but the other frames are not correctly received and their sequence numbers cannot be grasped. Accordingly, in the scoreboard 14, 1 is set only in the bit part corresponding to sequence number 1, and the other bit parts are kept 0." (Emphases added.) That is, in Adachi, "1" is set for the frame that is correctly received, while "0" is set for the frame that is not correctly received. This is contrary to the subject matter now more particularly recited in the claims. As such, Adachi does not teach or suggest "in response to failing to receive at least one fragment of the one or more fragments of the at least one fragmented packet, setting the variable number to a maximum number of fragments allowed to be transmitted within one transmission window and setting all of the consecutive bits corresponding to the at least one fragmented packet to 0 regardless of whether some of the one or more fragments of the at least one fragmented packet are successfully received" as now recited in claims 1 and 7, as amended. 
The rest of the prior art does not cure the deficiencies of Adachi. Therefore, the prior art, alone or in any combination, does not render obvious the subject matter of claims 1 and 7, as amended. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above. See below rejection.
	Regarding amended claim 1, Adachi teaches, in response failing to receive at least one fragment of the one or more fragments of the at least one fragmented packet, setting all of the consecutive bits corresponding to the at least one fragmented packet to 0 regardless of whether some of the one or more fragments of the at least one fragmented packet are successfully received (see Fig.7, para. 0091, when the first transceiver 10 of the wireless terminal on the receiving side receives the A-MPDU, the sequence numbers of the correctly received frames are recorded in the scoreboard (first sets 0 in the corresponding part of the Block Ack Bitmap in the case of an unreceived frame or a frame without reception status); and Cho teaches A communication method comprising: receiving a plurality of frames from a transmitting device (see para. 1277, 1285, Fig.59-60, Table 59, the fragmentation field 5707 is 2 bits in size and specifies whether the data frame is unfragmented or fragmented. In the case of a fragmented data frame, the fragmentation field specifies the fragment position of the data frame in a list of fragments, as shown in Table 59), and wherein failing to receive at least one fragment of the one or more fragments of the at least one fragmented packet, setting the variable number to a maximum number of fragments allowed to be transmitted within one transmission window regardless of whether some of the one or more fragments of the at least one fragmented packet are successfully received (see Fig.73, see also para. 1311-1315-1317, The transport layer determines the maximum CSDU size corresponding to the Device ID to which the TSDU is to be delivered, allowed to be transmitted within one transmission window. The transport layer then fragments the TSDU into one or more fragments such that each fragment can be accommodated within the maximum CSDU size. If there is only one fragment, then the transport layer sets the Fragmentation Bits to 0b00, and constructs the TPDU. Fig.80-81, para. 1334-1335, Referring to FIG. 80 and FIG. 81, a transport layer 8001 and 8101 of a first electronic device and a transport layer 8003 and 8103 of a second electronic device are shown. Under The size of this window is set to a window size parameter, N. This window include a block of N packets which have contiguous sequence numbers. The value N represents the maximum number of packets whose acknowledgment is pending, clearly teaches a variable number “N” is set to a maximum number of fragments allowed to be transmitted within one transmission window. Using the smart acknowledgment mechanism, the transport layer 8001 and 8101 infers the successful transmission of a contiguous block of N packets in this window, clearly teaches N is set to a maximum number of fragments allowed to be transmitted within one transmission window, See also Table 3, para, 0893, Device Connection MaxSDUSize of Table 1: The device connection MaxSDUSize is used to identify the maximum size of the SDU that is accepted by the connectivity technology being used to connect the peer electronic device. The device connection MaxSDUSize is defined as per Table 4).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The term "some" in claims 1, and 7 is a relative term which renders the claim indefinite.  The term "some" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 1, and 7 recites “…regardless of whether some of the one or more fragments of the at least one fragmented packet are successfully received…” in lines 17-19. The term “some” is indefinite because one of ordinary skill in the art would not know what is meant by “regardless of whether some of 

Claims 1, and 7 recites, “…in response to failing to receive at least one fragment of the one or more fragments of the at least one fragmented packet”, (in lines 12-14, step A), and, “setting the variable number to a maximum number of fragments allowed to be transmitted within one transmission window and setting all of the consecutive bits corresponding to the at least one fragmented packet to 0 regardless of whether some of the one or more fragments of the at least one fragmented packet are successfully received …”, (in lines 14-19, step B).  It is unclear whether/how/when “setting all of the consecutive bits corresponding to the at least one fragmented packet to 0” is performed, since in step A, the method is “failing to receive at least one fragment of the one or more fragments” and step B, the method is “setting all of the consecutive bits corresponding to the at least one fragmented packet to 0 regardless of whether some of the one or more fragments of the at least one fragmented packet are successfully received”.  The claim is indefinite.

Claims 2-6, and 8-16, are also rejected since they are dependent on the rejected base independent claims 1, and 7, respectfully, as set forth above.

For purpose of examination, the examiner interprets the limitation as best understood.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US Pub. No.:2006/0034317), and further in view of Adachi et al. (US Pub. No.: 2012/0014335), and further in view of Cho et al (US Pub. No.:2014/0351446).

As per claim 1, Hong disclose A communication method comprising: 
receiving a plurality of frames from a transmitting device (see Fig.1, transmitting device transmitting a plurality of frames to a receiving device/receiving), wherein one of the plurality of frames contains one or more fragments of at least one fragmented packet (see Fig.1-10, para. 13-27, 53-63, the target frame consists of a single MSDU if the target frame is not fragmented, or comprise a part of fragments in the MSDU if the target frame is fragmented); 
recording a receive status of the plurality of frames (see para. 0050-0068, a bit to acknowledge regular receipt of a target frame is recorded on the ACK bit of the bitmap field 130. If properly received, 1 is recorded; if not, 0 is recorded. On the Type bit, bit information is recorded to distinguish whether the ACK bit is to acknowledge receipt of the target frame (MSDU or fragment) from whether the ACK bit is to acknowledge receipt of all fragments following the current fragment within the MSDU.); 
generating a block acknowledgment (BlockAck) frame that contains at least one bitmap field used to indicate the receive status of the plurality of frames, (see Fig.17 para. 0119-125, generating a block acknowledgment (BlockAck) frame, the block ACK starting sequence control field 3160 comprises a starting sequence number field 3162 on which an identification number of the MSDU to which a frame to start transmission acknowledgement by a set of bit pairs, that is, a starting sequence number, is recorded, and a fragment number field 3161 on which a fragment number of the frame to start transmission acknowledgement is recorded, on the block ACK bitmap field 3170 is recorded at least one of the bit pairs 3171, . . . a BlockAck frame that contains at least one bitmap field used to indicate a receive status of frames(MPDUs) ,wherein the number of bits allocated in the bitmap field for a packet (MSDU) is variable(Fig.27),  see also para.126-0152, Fig.18-28); 
wherein in a first scheme, 

the variable number depends on how many fragments the at least one fragmented packet is divided into (see Fig.26-27, para. 0149-0152, the 1 bit mode of the present invention uses a block ACK bitmap field 3170 whose size is variable, see also Fig.29, para. 0153-0160, The block ACK bitmap field 3170 consists of at least one of the bit pairs 3171, . . . , or at least one of ACK bits 3175, . . . . Subsequent to the bit pairs or ACK bits, it may further comprise a padding field 3174 to make the whole block ACK bitmap field 3170 meet the unit of octet), and 
wherein a maximum number of the at least one fragmented packet allowed to be transmitted within one transmission window is defined (see para. 0012, 0013, FIG. 2 illustrates a construction of a delayed ACK frame 10 according to the IEEE 802.15.3 Standard, under which a frame format is generally indicated from the right. That is, a media access control (MAC) header 11 is indicated on the right end of the frame. The delayed ACK frame 10 comprises the MAC header 11, a MAX burst field 12 to indicate the number of frames having the maximum MAC frame size among the frames waiting for the delayed ACK, a MAX frames field 130 to indicate the maximum number of the frames which can be processed at a time by the delayed ACK, see also para. 0016) and when failing to receive at least one fragment of the one or more fragments, setting all of the consecutive bits corresponding to the at least one fragmented packet are all set to 0 (Fig.15, para. 0094-0095, the pad fields 140 having serial zero (0) values of the predetermined bits are continuously attached to the bitmap field 130 in the other cases. The number of bits having the serial zeros refers to the number of bits which make the bitmap field in the unit of byte by adding the bitmap field 130 and the pad field 140); and
transmitting the BlockAck frame (see para. 0111, 0119-152, after successfully receiving the burst ACK request which was transmitted by an originator, a recipient records the acknowledgement result of 

Hong however does not explicitly disclose in response failing to receive at least one fragment of the one or more fragments of the at least one fragmented packet, setting the variable number to a maximum number of fragments allowed to be transmitted within one transmission window and setting all of the consecutive bits corresponding to the at least one fragmented packet to 0 regardless of whether some of the one or more fragments of the at least one fragmented packet are successfully received;

Adachi however disclose in response failing to receive at least one fragment of the one or more fragments of the at least one fragmented packet, setting all of the consecutive bits corresponding to the at least one fragmented packet to 0 regardless of whether some of the one or more fragments of the at least one fragmented packet are successfully received (see Fig.7, para. 0091, when the first transceiver 10 of the wireless terminal on the receiving side receives the A-MPDU, the sequence numbers of the correctly received frames are recorded in the scoreboard (first scoreboard) 14 in the first MAC processor 11. In the example of FIG. 7, the frame having sequence number 1 in the A-MPDU is correctly received, but the other frames are not correctly received and their sequence numbers cannot be grasped. Accordingly, in the scoreboard 14, 1 is set only in the bit part corresponding to sequence number 1, and the other bit parts are kept 0, see also Fig.8 para. 0112, In the situation shown in FIG. 8, the wireless terminal on the transmitting side transmits frames having sequence numbers 11 to 15. The wireless terminal on the receiving side correctly receives the frames having sequence numbers 11 and 13, and the reception situation is recorded in the first scoreboard 14. That is, 1 is set in the part corresponding to the correctly received frame having sequence number 11, 0 is set in the part corresponding to the undeceived frame having sequence number 12 which is between sequence numbers 11 and 13, and 1 is set in the part corresponding to the correctly received frame having sequence number 13, see also para. 0077, the wireless terminal on the receiving side of the data frame sets 1 in the corresponding part of the 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of failing to receive at least one fragment of the one or more fragments of the at least one fragmented packet, setting all of the consecutive bits corresponding to the at least one fragmented packet to 0 regardless of whether some of the one or more fragments of the at least one fragmented packet are successfully received, as taught by Adachi, in the system of Hong, so as to enable make it possible to enable the wireless terminal on the receiving side to receive frames in sequence when the frames are transmitted through a plurality of channels, while ensuring a flexible transmitter configuration, see Adachi, paragraphs 5-10.

The combination of Hong and Adachi disclose however does not explicitly disclose failing to receive at least one fragment of the one or more fragments of the at least one fragmented packet, setting the variable number to a maximum number of fragments allowed to be transmitted within one transmission window regardless of whether some of the one or more fragments of the at least one fragmented packet are successfully received;

Cho however disclose A communication method comprising: receiving a plurality of frames from a transmitting device (see para. 1277, 1285, Fig.59-60, Table 59, the fragmentation field 5707 is 2 bits in size and specifies whether the data frame is unfragmented or fragmented. In the case of a fragmented data frame, the fragmentation field specifies the fragment position of the data frame in a list of fragments, as shown in Table 59), and wherein failing to receive at least one fragment of the one or more fragments of the at least one fragmented packet, setting the variable number to a maximum number of fragments allowed to be transmitted within one transmission window regardless of whether some of the one or more fragments of the at least one fragmented packet are successfully received (see Fig.73, see also para. 1311-1315-1317, The transport layer determines the maximum CSDU size corresponding to the Device ID to which the TSDU is to be delivered, allowed to be transmitted within one transmission window. The transport layer then fragments the TSDU into one or more fragments such that each fragment can be accommodated within the maximum CSDU size. If there is only one fragment, then the transport layer sets the Fragmentation Bits to 0b00, and constructs the TPDU. Fig.80-81, para. 1334-1335, Referring to FIG. 80 and FIG. 81, a transport layer 8001 and 8101 of a first electronic device and a transport layer 8003 and 8103 of a second electronic device are shown. Under the smart acknowledgment mechanism, in order not to cause congestion, the transport layer 8001 and 8101 maintains a window of packets that are currently being attempted for transmission. The size of this window is set to a window size parameter, N. This window include a block of N packets which have contiguous sequence numbers. The value N represents the maximum number of packets whose acknowledgment is pending, clearly teaches a variable number “N” is set to a maximum number of fragments allowed to be transmitted within one transmission window. Using the smart acknowledgment mechanism, the transport layer 8001 and 8101 infers the successful transmission of a contiguous block of N packets in this window, clearly teaches N is set to a maximum number of fragments allowed to be transmitted within one transmission window, See also Table 3, para, 0893, Device Connection MaxSDUSize of Table 1: The device connection MaxSDUSize is used to identify the maximum size of the SDU that is accepted by the connectivity technology being used to connect the peer electronic device. The device connection MaxSDUSize is defined as per Table 4.).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein failing to receive at least one fragment of the one or more fragments of the at least one fragmented packet, setting the variable number to a maximum number of fragments allowed to be transmitted within one transmission window regardless of whether some of the one or more fragments of the at least one fragmented packet are successfully received, as taught by Cho, in the system of Hong and Adachi, so as to use a window-based acknowledgment mechanisms to selectively acknowledge (N+1) PDUs, see Cho, paragraphs 373-374.

As per claim 2, the combination of Hong, Adachi and Cho disclose the communication method of claim 1.

Hong further disclose wherein the bitmap fields contains one bit set to 1 for each received unfragmented packet and one bit set to one 1 for each feagment of the at least one fragmented packet that is received   (see para. 0119-0152, the bitmap field that contains one bit set to 1 for each received unfragmented packet, and a number of bits equal to the number of fragments of a packet transmitted number of bits equal to the number of fragments of a packet transmitted within the same transmission window, one bit set to 1 for each received fragment of the packet, also per para. 0111, after successfully receiving the burst ACK request which was transmitted by an originator, a recipient records the acknowledgement result of the data transmission by previous block transmission on the block ACK bitmap field 323 in the block ACK frame 320 and transmits the block ACK frame 320 to the originator). 

As per claim 4, the combination of Hong, Adachi and Cho disclose the communication method of claim 1.

Cho further disclose wherein recording the receive status of the plurality of frames includes: maintaining the at least one bitmap field large enough to record the receive status of all the at least one fragmented packet allowed to be transmitted within one transmission window, and maintaining a table large enough to record a number of fragments into which each of the at least one fragmented packet is divided into (see para. 1335, Fig.80-81, the window include a block of N packets which have contiguous sequence numbers. The value N represents the maximum number of packets whose acknowledgment can be pending. Using the smart acknowledgment mechanism described below, the transport layer 8001 and 8101 infers the successful transmission of a contiguous block of packets in this window. Upon making that inference, the transport layer 8001 slides the window forward to begin at the packet with the lowest sequence number that has not yet been acknowledged. Under the smart acknowledgment mechanism, 

As per claim 5, the combination of Hong, Adachi and Cho disclose the communication method of claim 1.

Cho further disclose wherein the allocated bits jointly signal a number of fragments that the at least one fragmented packet is divided into as well as the receive status the at least one fragmented packet (see para. 1277-1285, Fig.59-60, The fragmentation field 5707 is 2 bits in size and specifies whether the data frame is unfragmented or fragmented. In the case of a fragmented data frame, the fragmentation field specifies the fragment position of the data frame in a list of fragments, as shown in Table 59, and referring to FIGS. 59 and 60, in both of these frames 5901 and 6001, the Frame Type field is set to 0b0 to indicate that the frames are transport layer data frames and the Payload may include a TSDU or a TSDU fragment).

As per claim 6, the combination of Hong, Adachi and Cho disclose the communication method of claim 1.

Cho further disclose wherein, in a second scheme, the bitmap field includes two types of bit groups (see para. 1277, The fragmentation field 5707 is 2 bits in size and specifies whether the data frame is unfragmented or fragmented. In the case of a fragmented data frame, the fragmentation field specifies the fragment position of the data frame in a list of fragments, as shown in Table 59), a first group includes a number of bits equal to one plus the maximum number of fragments allowed to be transmitted 

As per claim 7, claim 7 is rejected the same way as claim 1. Hong further disclose A communication apparatus (see Fig.1, Fig.11, wireless device 200) comprising: a receiver (see Fig.11, PHY Module 240/a transceiver); a memory (see Fig.11, memory, 250); and a transmitter (see Fig.11, PHY Module 240/a 
As per claim 8, claim 8 is rejected the same way as claim 2.

As per claim 9, claim 9 is rejected the same way as claim 3.As per claim 10, claim 10 is rejected the same way as claim 4.
As per claim 11, claim 11 is rejected the same way as claim 5.
As per claim 12, claim 12 is rejected the same way as claim 6.

As per claim 13, the combination of Hong, Adachi and Cho disclose the communication method of claim 1.

Hong further disclose wherein the BlockAck frame contains sets of the bits in the bitmap field, and each of the sets of the bits indicates the receive status of each of a corresponding fragmented or unfragmented packet, separately (see Fig.26, para. 0143-0145, FIG. 26 represents the burst ACK frame 3100 in a compression mode where the originator sends all of [1:0], [2:0], [2:1], [2:2] and [3:0] but the recipient only properly receives [1:0] and [3:0]. This case is only available for representation by the compression mode. Since the recipient receives no frame whose MSDU is 2, the recipient cannot determine that the whole number of the fragments is 3. Since [1:0] and [3:0] are both properly received, the first bits of the bit pairs are filled with `1`, and the second bits are filled with `X` since they are completed frames. However, considering the frames whose MSDUs are 1 and 3 are received, it may be inferred that a frame whose MSDU is 2 is transmitted but not properly received. Although no frames to the second MSDU are received, the first bit is filled with `0` on the point of [2:0] and the second bit is filled with `1`, thereby indicating that [2:0] and the fragments following it are not received).

As per claim 14, claim 14 is rejected the same way as claim 13.

Claims 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US Pub. No.:2006/0034317), and further in view of Adachi et al. (US Pub. No.: 2012/0014335), in view of Cho et al (US Pub. No.:2014/0351446), and further in view of Yang (US Pub. No.:2013/0294360).

As per claim 3, the combination of Hong, Adachi and Cho disclose the communication method of claim 1.

The combination of Hong, Adachi and Cho however does not explicitly disclose wherein the BlockAck frame contains a control field which indicates an encoding scheme or a decoding scheme for the at least one bitmap field.

Yang however disclose wherein the BlockAck frame contains a control field which indicates an encoding scheme or decoding scheme for the at least one bitmap field (see Fig.2a-b, para. 0030-0038, the access point also generates a block acknowledgement bitmap (BAB) including an indication of a result of the decoding attempt of the polling message, and broadcasts the BAB to the plurality of stations. As another example, at a station, the station transmits a polling message to an access point serving the station, receives a block acknowledgement bitmap (BAB) from the access point, the BAB includes an indication of a result of a decoding attempt of the polling message and per para. 0038, the information provided by downlink scheduling message frame 235 may include identifying information for a station, and a time when the AP is going to transmit the downlink data. The information may also include an amount of downlink data, a duration of the transmission, a modulation and coding scheme (MCS) used by the AP.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a BlockAck frame contains a control field which indicates an encoding/decoding scheme for the at least one bitmap field, as taught by Yang, in the system of Hong, Adachi and Cho, so as to provide a system and method for acknowledging multiple frames from multiple communications devices, see Yang, paragraphs 4-8.

As per claim 9, claim 9 is rejected the same way as claim 3.

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
         	 a. Hong (US 2010/0118986A1) - (see paragraphs 0033-0051, Figs. 1-3, & 5).
	 b. Ho (US PUB 2006/0104300) – see Fig.4, para. 0019, “FIG. 4 illustrates an exemplary format of a B-ACK frame payload 400 according to an embodiment. The Buffer Size field 410 specifies the available buffer space for the next block in units of octets, which is the maximum number of octets in the sum of the frame payloads of all frames in the next B-ACK block. The value of the Buffer Size field 410 field varies in tandem with that of the Frame Count field 420. The Frame Count field 420 specifies the maximum number of frames in the next block without regard to frame size. When the recipient device is not holding any received frames from being released to the MAC client, the Buffer Size field 410 is set to the capacity of the buffer, in units of octets, allocated for receiving a block of frames with the last one containing a B-ACK request. When the block recipient device is holding some received frames and waiting for some missed frames, the value of the Buffer Size 410 is reduced by the aggregate size of the frame payloads in those received frames still held in the buffer”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469